October 3, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line 2, Applicant defines “a pair of side mounted rests coupled to the backrest”.  However, the “side mounted rests” are not “coupled to the backrest”, they are coupled to the seat.  Applicant needs to correct the claim so that the limitation reads  - - a pair of side mounted rests coupled to the seat - - as it does in Claim 1.
In claim 13, line 2, the word “backrest” should be  - - seat - -.
In claim 14, line “the other side  of the mounted rest” lacks antecedent basis.
In claim 17, line 2, the pole” lacks antecedent basis.
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 -10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMillen (U.S. Patent No. 7,093,904 B1).

    PNG
    media_image1.png
    200
    282
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    206
    306
    media_image2.png
    Greyscale

			
    PNG
    media_image3.png
    199
    255
    media_image3.png
    Greyscale

As for claim 1, McMillen teaches a reconfigurable chair, comprising: 
a base 140;
a seat 30 coupled to the base; 
a backrest 35 coupled to the seat; 
a side mounted rest 90 coupled to the seat, wherein, the side mounted rest 90 is positioned laterally to the seat; and 
a first hinge 210 coupling the side mounted rest 90 to the seat, wherein: 
the side mounted rest 90 rotates upwardly around a first axis of rotation, defined by the first hinge, from a first position to a second position, and the first position is at an obtuse angle with an edge of the seat (Fig. 1) and the second position is at an acute angle with the edge of the seat (Fig. 5).
As for claim 8, McMillen teaches that the backrest includes a cushion.
As for claim 9, McMillen teaches that the side mounted rest includes a cushion 90.
As for claim 10, McMillen teaches a lock, wherein the lock is configured to secure the side mounted rest in an upright position  (see column 5, lines 3-27 where it reads “In one embodiment of the invention, illustrated in FIGS. 3 and 4, the aperture 230 is L-shaped. As a result, each side cushion 90 must be pushed in a forward direction, causing the pivot bar 210 to compress the compression spring 240, before each side cushion 90 may be lowered into the lowered position 120. In an alternate embodiment, illustrated in FIGS. 5 and 6, the aperture 230 is J-shaped, so that each side cushion 90 must be pushed in a forward and inward direction, then in a forward and outward direction, before it may be lowered into the lowered position 120. The compression spring 240, therefore, serves to bias the side cushions 90 towards the rear of the chair 10, thereby effectively locking the side cushions 90 in their set position until purposefully moved by the user. As such, the side cushions 90 are not easily inadvertently placed in an undesired position.”).

Claims 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoe et al (U.S. Patent Application Publication No. 2007/0290539 A1).

    PNG
    media_image4.png
    218
    216
    media_image4.png
    Greyscale

As for Claim 11, Hosoe et al teach a reconfigurable chair, comprising: 
a base 2; 
a seat 3 coupled to the base; 
a post 5 coupled to the seat; 
a backrest 4 coupled to the post; and
 a hinge 11 coupled to the post and to the backrest, wherein the backrest is configured to rotate around the hinge from a first, upright position, to a second, flat position.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McMillen (U.S. Patent No. 7,093,904 B1) in view of  Wang (U.S. 7,347,496 B1). 
McMillen teaches the structure substantially as claimed but does not teach a first housing coupled to the backrest; a second housing coupled to the seat; and a post, wherein a first end of the post is coupled to the first housing and a second end of the post is coupled to the second housing.

    PNG
    media_image5.png
    289
    340
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    345
    217
    media_image6.png
    Greyscale

However, Wang teaches the concept of a chair having a first housing 3 coupled to a backrest 7; a second housing 1 coupled to a seat; 6 and a post 2,4, wherein a first end of the post 2,4 is coupled to the first housing 3 and a second end of the post 2,4 is coupled to the second housing 1.  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by McMillen, to include a first housing coupled to the backrest; a second housing coupled to the seat; and a post, wherein a first end of the post is coupled to the first housing and a second end of the post is coupled to the second housing, as taught by Wang, since it would allow for adjustments of the backrest in response to the movements of the person seated in the chair to provide the highest level of comfort to the person using the chair.

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McMillen (U.S. Patent No. 7,093,904 B1) in view of  Wang (U.S. 7,347,496 B1), as applied to claim 2 above, and further in view of Hosoe et al (U.S. Patent Application Publication No. 2007/0290539 A1).
McMillen in view of Wang teaches the structure substantially as claimed but does not teach a second hinge located in the first housing, wherein: the second hinge defines a second axis of rotation, the second axis of rotation is transverse to the first axis of rotation, the second hinge is coupled to the backrest, triggering an operation of the second hinge causes the backrest to rotate around the second axis of rotation, from a position perpendicular to a top surface of the seat, to a position parallel with the top surface of the seat.  However, Hosoe at al teach a backrest that has a second hinge located in the first housing, wherein: the second hinge defines a second axis of rotation, the second axis of rotation is transverse to the first axis of rotation, the second hinge is coupled to the backrest, triggering an operation of the second hinge causes the backrest to rotate around the second axis of rotation, from a position perpendicular to a top surface of the seat, to a position parallel with the top surface of the seat.  As for claim 7, Hosoe at al teach that the backrest, when in the position parallel to the seat, is positioned higher than the seat (see 102 Rejection of Claim 11 above). It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by McMillen in view of Wang, to include a second hinge located in the first housing, wherein: the second hinge defines a second axis of rotation, the second axis of rotation is transverse to the first axis of rotation, the second hinge is coupled to the backrest, triggering an operation of the second hinge causes the backrest to rotate around the second axis of rotation, from a position perpendicular to a top surface of the seat, to a position parallel with the top surface of the seat, as taught by Hosoe at al, since it would allow the backrest to be moved to a position that would allow the backrest to serve as a table on which food, beverages, or other items could be placed.
As for Claim 4, Wang teaches a third hinge located in the second housing, wherein: the third hinge defines a third axis of rotation, the third axis of rotation is transverse to the first axis of rotation and parallel to the second axis of rotation, the third hinge is coupled to the post,  triggering an operation of the third hinge causes the backrest to tilt in a range, away from or toward, the seat in a direction defined by the third axis of rotation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McMillen (U.S. Patent No. 7,093,904 B1) in view of  Wang (U.S. 7,347,496 B1) and Hosoe et al (U.S. Patent Application Publication No. 2007/0290539 A1), as applied to claims 3-4 above, and further in view of Ledat (U.S. Patent Application Publication No. 2016/0227931 A1).
McMillen in view of  Wang and Hosoe et al teach the structure substantially as claimed  but does not teach a gas piston coupled to the third hinge, wherein an actuation of the gas piston controls the range of tilt.

    PNG
    media_image7.png
    326
    166
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    255
    184
    media_image8.png
    Greyscale

	However, Ledat teaches the concept of a gas piston 60 coupled to a hinge 62,74, wherein an actuation of the gas piston controls the range of tilt.  It would have been obvious and well within the level of ordinary skill in the art to modify the backrest, as taught by McMillen in view of  Wang and Hosoe et al, to include a gas piston coupled to the third hinge, wherein an actuation of the gas piston controls the range of tilt, as taught by Ledat, since the office chair user can manipulate the lockable gas cylinder into providing infinite positioning of the seatback.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McMillen (U.S. Patent No. 7,093,904 B1) in view of  Wang (U.S. 7,347,496 B1), as applied to claim 2 above, and further in view of Brown et al (U.S. Patent No. 4,632,458 A).
McMillen in view of Wang teaches the structure substantially as claimed but does not teach that the backrest is configured to move up or down, along a length of, or in line with, the post.

    PNG
    media_image9.png
    274
    304
    media_image9.png
    Greyscale

However, Brown et al teach a backrest that is configured to move up or down, along a length of, or in line with, the post.  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by McMillen in view of Wang, to include a backrest that is configured to move up or down, along a length of, or in line with, the post, as taught by Brown at al, since it would allow the backrest to be vertically adjusted to accommodate persons of various heights.

Claims 12-15 and 18, so far as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al (U.S. Patent Application Publication No. 2007/0290539 A1) in view of McMillen (U.S. Patent No. 7,093,904 B1).
Hosoe et al teach the structure substantially as claimed but does not teach a pair of side mounted rests coupled to the seat.  However, McMillen teaches a pair of side mounted rests coupled to the seat, wherein a first of the side mounted rests is positioned on a left side of the seat, and a second of the side mounted rests is positioned on a right side of the seat, and the backrest is positioned to a rear side of the seat; each side mounted rest being configured to pivot from a respective edge of each side mounted rest coupled to the backrest; wherein each side mounted rest pivots independently of the other side mounted rest; wherein the side mounted rests, in a first position relative to the seat, include a top surface of each side mounted rest that follows a slope in alignment with a top surface of the seat; wherein at least one side mounted rest is configured to pivot upright while the backrest is positioned in the second, flat position.  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Hosoe et al, to include a pair of side mounted rests coupled to the seat, as taught by McMillen, since the pair of side mounted rests coupled to the seat would allow the surface area of the seat to be increased and so that the pair of side mounted rests could serve as armrests if needed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al (U.S. Patent Application Publication No. 2007/0290539 A1) in view of  Wang (U.S. 7,347,496 B1). 
Hosoe et al teach the structure substantially as claimed but does not teach a rotation point in a housing coupled to a support frame of the seat, wherein the backrest is configured to tilt forward or backward from the seat, in a range defined by the rotation point. However, Wang teaches the concept of a chair having a rotation point in a housing coupled to a support frame of the seat, wherein the backrest is configured to tilt forward or backward from the seat, in a range defined by the rotation point (see the 103 rejection of Claim 2 above). It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Hosoe et al, to include a rotation point in a housing coupled to a support frame of the seat, wherein the backrest is configured to tilt forward or backward from the seat, in a range defined by the rotation point., as taught by Wang, since it would allow for adjustments of the backrest in response to the movements of the person seated in the chair to provide the highest level of comfort to the person using the chair.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al (U.S. Patent Application Publication No. 2007/0290539 A1) in view of Brown et al (U.S. Patent No. 4,632,458 A).
Hosoe et al teach the structure substantially as claimed but does not teach a height adjustment element coupling the backrest to the post, wherein a height position of the backrest is adjustable by operation of the height adjustment mechanism.  However, Brown et al teach a height adjustment element coupling the backrest to the post, wherein a height position of the backrest is adjustable by operation of the height adjustment mechanism.  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Hosoe et al, to include a backrest that is configured to move up or down, along a length of, or in line with, the post, as taught by Brown at al, since it would allow the backrest to be vertically adjusted to accommodate persons of various heights.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636